Exhibit 10.1

[EXECUTION VERSION]

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) is made and entered into as of October 30, 2009, by and among
Monotype Imaging Inc., a Delaware corporation (“Administrative Borrower”), the
lenders listed on the signatory pages hereof (the “Lenders”), and Wells Fargo
Foothill, Inc., a California corporation, in its capacity as administrative
agent (“Agent”).

WITNESSETH:

WHEREAS, Monotype Imaging Holdings Inc., a Delaware corporation (“Parent”),
Administrative Borrower, Imaging Holdings Corp., a Delaware Corporation
(“Imaging Holdings”), International Typeface Corporation, a New York corporation
(“Typeface” and, together with Imaging Holdings and the Administrative Borrower,
the “Borrowers”), the Lenders, certain other financial institutions party
thereto as lenders and Agent are parties to that certain Amended and Restated
Credit Agreement, dated as of July 30, 2007 (as amended, modified, supplemented
or amended and restated from time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers, Parent, Agent and the Lenders wish to amend the Credit
Agreement as herein provided, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

Section 2. Amendments to the Credit Agreement.

2.01 Section 4.4 (Jurisdiction of Organization, Location of Chief Executive
Office, Organizational Identification Number, Commercial Tort Claims) of the
Credit Agreement is hereby amended by restating clause (a), clause (b) and
clause (c) thereof as follows:

“(a) The jurisdiction of organization of Parent, Borrowers and each of their
respective Subsidiaries is set forth on Schedule 4.4(a) (which Administrative
Borrower may amend from time to time solely to reflect new Subsidiaries formed
or acquired in accordance with Section 5.16).

(b) The chief executive office of Parent, Borrowers and each of their respective
Subsidiaries is located at the address indicated on Schedule 4.4(b) (as



--------------------------------------------------------------------------------

such Schedule may be updated pursuant to Section 5.9 and as such Schedule may be
amended by Administrative Borrower from time to time without such prior written
notice as otherwise required pursuant to Section 5.9 solely to reflect new
Subsidiaries formed or acquired in accordance with Section 5.16).

(c) Parent’s, Borrowers’ and each of their respective Subsidiaries’
organizational identification number, if any, are identified on Schedule 4.4(c)
(which Administrative Borrower may amend from time to time solely to reflect new
Subsidiaries formed or acquired in accordance with Section 5.16).”

2.02 Section 4.5 (Due Organization and Qualification; Subsidiaries) of the
Credit Agreement is hereby amended by:

(a) deleting the parenthetical “(which Administrative Borrower may amend from
time to time solely to reflect new classes of capital Stock of Parent and new
Subsidiaries formed in accordance with Section 5.16)” where such parenthetical
appears in the first sentence and second sentence of clause (b) of such Section,
and inserting in lieu thereof in each instance the parenthetical “(which
Administrative Borrower may amend from time to time solely to reflect new
classes of capital Stock of Parent and new Subsidiaries formed or acquired in
accordance with Section 5.16)”; and

(b) deleting the parenthetical “(which Administrative Borrower may amend from
time to time solely to reflect new Subsidiaries formed in accordance with
Section 5.16)” where such parenthetical appears in the first sentence of clause
(c) of such Section and inserting in lieu thereof the parenthetical “(which
Administrative Borrower may amend from time to time solely to reflect new
Subsidiaries formed or acquired in accordance with Section 5.16)”.

2.03 Section 4.10 (Employee Compliance) of the Credit Agreement is hereby
amended by inserting the parenthetical “(which Administrative Borrower may amend
from time to time solely to reflect new Subsidiaries formed or acquired in
accordance with Section 5.16)” after “Schedule 4.10(d)” in clause (d) thereof.

2.04 Section 4.14 (Deposit Accounts and Securities Accounts) of the Credit
Agreement is hereby amended by inserting the parenthetical “(which
Administrative Borrower may amend from time to time solely to reflect new
Subsidiaries formed or acquired in accordance with Section 5.16)” after the
phrase “Set forth on Schedule 4.14” in the first sentence of such Section.

2.05 Section 5.9 (Location of Inventory and Equipment) of the Credit Agreement
is hereby amended by restating such Section in its entirety as follows:

“5.9. Location of Inventory and Equipment. Keep Parent’s, Borrowers’ and their
respective Subsidiaries’ Inventory and Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on Schedule 4.3 and
their chief executive offices only at the locations identified on Schedule
4.4(b); provided, however, that Administrative Borrower may amend Schedule 4.3
and Schedule 4.4(b) so long as such amendment occurs by written notice to Agent
not less than ten (10) Business Days prior to the date on which such Inventory
or Equipment is moved to such new location or such chief executive office is

 

2



--------------------------------------------------------------------------------

relocated, and so long as at the time such Inventory or Equipment is moved to
such new location or such chief executive office is relocated, the applicable
Loan Party or, subject to Section 5.16, First-Tier Foreign Subsidiary, provides
the Agent with a Collateral Access Agreement for each such location at which in
excess of $500,000 of Collateral is located; provided further, however, that
copies of the books and records of each Loan Party and, subject to Section 5.16,
each First-Tier Foreign Subsidiary, shall in all cases be kept at a location
subject to a Collateral Access Agreement.”

2.06 Section 5.12 (Existence) of the Credit Agreement is hereby amended by
restating such Section in its entirety as follows:

“5.12. Existence. Except to the extent a transaction is otherwise permitted
under Section 6.3(a), at all times preserve and keep in full force and effect
Parent’s, each Borrower’s and each of their respective Subsidiaries’ valid
existence and good standing, and any rights, franchises, permits, licenses,
authorizations, approvals, entitlements and accreditation material to their
businesses.”

2.07 Section 5.15 (Control Agreements) of the Credit Agreement is hereby amended
by deleting the parenthetical “(subject to the proviso contained in
Section 6.11)” and inserting in lieu thereof the parenthetical “(to the extent
required by Section 6.11)”.

2.08 Section 5.16 (Formation of Subsidiaries) of the Credit Agreement is hereby
amended by:

(a) inserting the text “, 4.10(d)” immediately following “4.5(c)” in clause
(c) thereof; and

(b) deleting “$500,000” in clause (c) thereof and substituting therefor
“$100,000”.

2.09 Section 6.1 (Indebtedness) of the Credit Agreement is hereby amended by:

(a) deleting the word “and” appearing after the “,” in clause (e) thereof;

(b) deleting the “.” appearing at the end of clause (f) thereof and inserting “,
and” in lieu therefor; and

(c) inserting the following new clause (g) in the proper alphabetical order of
such section

“(g) unsecured subordinated Indebtedness represented by seller notes in
connection with a Permitted Acquisition; provided, that such Indebtedness
(i) shall be subordinated to the Obligations in a manner satisfactory to the
Administrative Agent in its Permitted Discretion and (ii) shall not at any point
in time exceed $5,000,000 in the aggregate for all such Indebtedness from and
after the Second Amendment Effective Date.”

 

3



--------------------------------------------------------------------------------

2.10 Section 6.3 (Restrictions on Fundamental Changes) of the Credit Agreement
is hereby amended by restating clause (a) of such Section in its entirety as
follows:

“(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock; provided, however, that (i) any Loan Party may merge
with and into any other Loan Party, provided, that any Borrower shall not be
merged with and into a Loan Party that is not a Borrower, (ii) any Foreign
Subsidiary may merge with and into any First-Tier Foreign Subsidiary; provided,
that such First-Tier Foreign Subsidiary shall be the surviving Person and
(iii) any Foreign Subsidiary that is not a First-Tier Foreign Subsidiary may
merge with and into any other Foreign Subsidiary.”

2.11 Section 6.11 (Investments) of the Credit Agreement is hereby amended by
restating such Section in its entirety as follows:

“6.11. Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment, or incur any liabilities (including contingent
liabilities) for or in connection with any Investment; provided, however, that

(a) the Parent, Borrowers and their respective Subsidiaries (other than the
First-Tier Foreign Subsidiaries that are not Loan Parties) shall not have
Permitted Investments (other than in the Cash Management Accounts) in Deposit
Accounts or Securities Accounts in an aggregate amount in excess of $250,000 at
any one time, and

(b) the First-Tier Foreign Subsidiaries (other than the First-Tier Foreign
Subsidiaries that are Loan Parties) shall not have Permitted Investments (other
than in the Cash Management Accounts) in Deposit Accounts or Securities Accounts
in an aggregate amount (excluding Permitted Investments held in Deposit
Accounts, in accordance with the second proviso of this Section 6.11(b), solely
for the purpose of making Permitted Acquisitions) in excess of $5,000,000 (or
such greater amount not to exceed $7,000,000 as approved by the Agent in its
Permitted Discretion) at any one time; provided, that the Japanese Subsidiary
may have such greater amount in Deposit Accounts and Securities Accounts not in
excess of $15,000,000 in the aggregate at any one time so long as every ten
(10) Business Days, amounts in Deposit Accounts and Securities Accounts of all
such First-Tier Foreign Subsidiaries, to the extent in excess of an aggregate
amount of $5,000,000, are transferred to a Deposit Account or Securities Account
subject to a Control Agreement; provided further, that First-Tier Foreign
Subsidiaries may have Permitted Investments in Deposit Accounts (other than in
the Cash Management Accounts) in an aggregate amount not in excess of
$15,000,000 at any one time solely for the purpose of making Permitted
Acquisitions so long as every five (5) Business Days, such Permitted Investments
are either (i) used to consummate a Permitted Acquisition or (ii) transferred to
a Deposit Account or Securities Account subject to a Control Agreement;

 

4



--------------------------------------------------------------------------------

unless, in the case of each of clauses (a) and (b), Parent, the applicable
Borrower or the applicable Subsidiary, and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments. Subject to the foregoing provisos, Parent
and Borrowers shall not and shall not permit their Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.”

2.12 Section 6 (Negative Covenants) of the Credit Agreement is hereby further
amended by inserting the following new Section 6.17 (Required Availability) in
the proper numerical order of such Section:

“6.17. Required Availability. Have less than Required Availability at any time,
as set forth in monthly Compliance Certificates delivered to the Agent in
accordance with Section 5.3.”

Section 3. Amendments to Schedule 1.1 (Definitions) of the Credit Agreement.

3.01 The definition of “Adjusted EBITDA” in Schedule 1.1 is hereby amended by
restating such definition in its entirety as follows:

““Adjusted EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss) plus the following, to the
extent the respective amounts described in clauses (i)—(vii) reduced such
consolidated net earnings (or loss) for such fiscal period: (i) net interest
expense, (ii) income taxes, (iii) depreciation, (iv) amortization,
(v) stock-based compensation expense, (vi) Restructuring, Issuance, and Cash
Non-Operating Costs and (vii) other expenses or losses which do not represent a
cash item (excluding any such non-cash item to the extent it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), minus cash
non-operating gains to the extent such amount increased consolidated net
earnings for such period, minus other non-cash gains to the extent such amount
increased consolidated net earnings for such fiscal period (excluding any such
non-cash item to the extent it represents an accrual or reserve for potential
cash items in any future period or amortization of a prepaid cash item that was
paid in a prior period), in each case, for such period and determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating Adjusted EBITDA, transaction costs in connection with a Permitted
Acquisition shall be determined without giving effect to the Financial
Accounting Standards Board’s Statement No. 141R.”

3.02 The definition of “Base Rate Margin” in Schedule 1.1 is hereby amended by
restating such definition in its entirety as follows:

““Base Rate Margin” means 2.25 percentage points.”

 

5



--------------------------------------------------------------------------------

3.03 The definition of “Change of Control” in Schedule 1.1 is hereby amended by:

(a) deleting the percentage “10%” in clause (a) thereof and replacing in lieu
thereof the percentage “30%”; and

(b) restating clause (b) thereof in its entirety as follows:

“(b) a majority of the members of the Board of Directors of Parent or any
Borrower do not constitute Continuing Directors,”

3.04 The definition of “Excess Cash Flow” in Schedule 1.1 is hereby amended by
restating such definition in its entirety as follows:

““Excess Cash Flow” means, as of the date any determination thereof is to be
made, the result of (a) Adjusted EBITDA for the immediately preceding fiscal
year (provided, that, for the period from the Closing Date through December 31,
2007, such amount shall be Adjusted EBITDA for such period), less (b) the sum,
without duplication, of (i) total interest payments (to the extent paid in cash)
on any Indebtedness of the Borrowers permitted under the Agreement (to the
extent that such payments are permitted to be made under the Agreement) during
such period, (ii) principal payments (to the extent paid in cash) on any
Indebtedness of Borrowers permitted under the Agreement (to the extent that such
payments are permitted to be made under the Agreement) during such period (but,
in the case of revolving loans, only to the extent that the Revolver Commitment
with respect thereto is permanently reduced by the amount of such payments),
(iii) Capital Expenditures made in cash during such period (to the extent that
such Capital Expenditures are permitted to be made under the Agreement),
(iv) payment of Taxes made in cash during such period, and (v) payments made in
cash to fund Permitted Discrete Asset Acquisitions, Permitted Acquisitions or
other acquisitions by any Borrower of all or substantially all of the assets or
all of the Stock of any Person during such period (to the extent that such
acquisitions are permitted to be made under the Agreement); provided, however,
that the Second Amendment Prepayment shall not be deducted from Adjusted EBITDA
in either of clauses (b)(i) or (b)(ii) above in determining Excess Cash Flow.”

3.05 The definition of “LIBOR Rate Margin” in Schedule 1.1 is hereby amended by
restating such definition in its entirety as follows:

““LIBOR Rate Margin” means 3.75 percentage points.”

3.06 The definition of “Permitted Acquisition” in Schedule 1.1 is hereby amended
by restating such definition in its entirety as follows:

““Permitted Acquisition” means an acquisition by any Loan Party or any
First-Tier Foreign Subsidiary of all or substantially all of the assets or all
of the Stock of any Person which satisfies each of the following conditions:

 

  (1) any Indebtedness or Liens assumed or issued in connection with such
acquisition are otherwise permitted under Section 6.1 or 6.2 as the case may be;

 

6



--------------------------------------------------------------------------------

  (2) at the time of such acquisition, no Default and no Event of Default exists
or would exist upon the consummation thereof, both on an actual and a pro forma
basis;

 

  (3) Parent or Administrative Borrower shall have provided Agent and the
Lenders with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis, created by adding the historical
combined financial statements of Parent and its Subsidiaries, on a consolidated
basis (including the combined financial statements of any other Person or assets
that were the subject of a prior Permitted Acquisition during the relevant
period), to the historical consolidated financial statements of the Person to be
acquired (or the historical financial statements related to the assets to be
acquired) pursuant to the proposed acquisition (adjusted to eliminate expense
items that would not have been incurred and to include income items that would
have been recognized, in each case, if the combination had been accomplished at
the beginning of the relevant period; such eliminations and inclusions to be
mutually agreed upon by Parent and Agent), Parent and its Subsidiaries, on a
consolidated basis, would have been in compliance with all financial covenants
set forth in Section 6.15 and the covenant set forth in Section 6.17 for the 12
months ending as of the fiscal quarter ended immediately prior to the proposed
date of consummation of such proposed acquisition, together with copies of all
such historical financial statements of the Person or Person whose assets are
being acquired;

 

  (4) Such acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Stock or assets are proposed to be
acquired;

 

  (5) Parent and Administrative Borrower shall have updated the schedules hereto
and to each of the other Loan Documents (to the extent permitted by the terms
hereof and thereof) as applicable; provided, that in no event may any schedule
be updated in a manner that would reflect or evidence a Default or Event of
Default;

 

  (6) Administrative Borrower shall have delivered (a) projections for the
Person whose Stock or assets are proposed to be acquired and (b) updated pro
forma Projections for Parent and its Subsidiaries evidencing compliance on a pro
forma basis (in the manner contemplated by clause (3) above) with Section 6.15
and Section 6.17 for the 12 months following the date of such acquisition (on a
month-by-month basis), in each case in form and content reasonably acceptable to
Agent;

 

7



--------------------------------------------------------------------------------

  (7) The acquisition shall be related to the business of Borrowers as currently
conducted;

 

  (8) with respect to any fiscal year, the purchase price of such acquisition,
together with all other acquisitions that were Permitted Acquisitions and
consummated in such fiscal year, shall not exceed an aggregate amount of
$15,000,000 during such fiscal year;

 

  (9) Borrowers shall have Required Availability both immediately prior to and
immediately after giving effect to such acquisition;

 

  (10) the Person so acquired shall have TTM EBITDA (including pro forma
adjustments arising out of events which are directly attributable to the
Permitted Acquisition, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the staff of the
SEC) of no less than $0.01 measured as of the date of such acquisition; and

 

  (11) Agent shall be satisfied that all acts necessary to prefect the Agent’s
Liens in the assets or Stock being purchased in connection with such acquisition
have been taken.

 

  (12) In the case of a First-Tier Foreign Subsidiary acquiring all of the Stock
of a Person, such Person shall, immediately following such acquisition, be
merged with and into such First-Tier Foreign Subsidiary with such First-Tier
Foreign Subsidiary being the surviving entity.”

3.07 The definition of “Permitted Investment” in Schedule 1.1 is hereby amended
by:

(a) restating clause (f) thereof in its entirety as follows:

“(f) Investments by the Loan Parties in (i) other Loan Parties, (ii) the Foreign
Subsidiaries in an aggregate amount during any fiscal quarter period not in
excess of $400,000 and (iii) the First-Tier Foreign Subsidiaries in an aggregate
amount during any fiscal year not in excess of $15,000,000 for the purpose of
funding Permitted Acquisitions; provided that in each case (1) no Default or
Event of Default shall have occurred and be continuing, both before and
immediately after giving effect to any such Investment, and (2) the Borrowers
shall have Required Availability, both before and immediately after giving
effect to any such Investment,”

(b) restating clause (g) thereof in its entirety as follows:

“(g) Permitted Acquisitions, and”

 

8



--------------------------------------------------------------------------------

(c) inserting the following new clause (h) in the proper alphabetical order of
such definition:

“(h) Permitted Discrete Asset Acquisitions.”

3.08 The definition of “Required Availability” in Schedule 1.1 is hereby amended
by restating such definition in its entirety as follows:

““Required Availability” means that the sum of (a) Excess Availability plus
(b) Qualified Cash exceeds (i) $10,000,000 as of the Closing Date and
(ii) $20,000,000 at all times from and after the Second Amendment Date.”

3.09 Schedule 1.1 is hereby further amended by adding the following definition
of “First-Tier Foreign Subsidiary” in the proper alphabetical order of such
Schedule:

““First-Tier Foreign Subsidiary” means the German Subsidiary, the Hong Kong
Subsidiary, the Japanese Subsidiary, the UK Subsidiary and any other Foreign
Subsidiary formed or acquired in compliance with Section 5.16.”

3.10 Schedule 1.1 is hereby further amended by adding the following definition
of “Permitted Discrete Asset Acquisition” in the proper alphabetical order of
such Schedule:

““Permitted Discrete Asset Acquisition” means an acquisition by any Loan Party
of certain, but not substantially all, non-operational assets of any Person
(including, without limitation, font libraries), which satisfies each of the
following conditions:

 

  (i) any Indebtedness or Liens assumed or issued in connection with such
acquisition are otherwise permitted under Section 6.1 or 6.2, as the case may
be;

 

  (ii) at the time of such acquisition, no Default and no Event of Default
exists, or would exist upon the consummation thereof, both on an actual and a
pro forma basis;

 

  (iii) Parent and Administrative Borrower shall have updated the schedules
hereto and to each of the other Loan Documents (to the extent permitted by the
terms hereof and thereof), as applicable; provided, that in no event may any
schedule be updated in a manner that would reflect or evidence a Default or
Event of Default;

 

  (iv) the acquisition shall be related to the business of the Borrowers as
currently conducted;

 

9



--------------------------------------------------------------------------------

  (v) the purchase price for a single such acquisition shall not exceed
$1,500,000 individually, and the purchase price for all such acquisitions shall
not exceed $3,000,000, in the aggregate from and after the Second Amendment
Effective Date;

 

  (vi) Borrowers shall have Required Availability both immediately prior to and
immediately after giving effect to such acquisition; and

 

  (vii) Agent shall be satisfied that all acts necessary to perfect Agent’s
Liens in the assets being purchased in connection with such acquisition have
been taken.”

3.11 Schedule 1.1 is hereby further amended by adding the following definition
of “Restructuring, Issuance, and Cash Non-Operating Costs” in the proper
alphabetical order of such Schedule:

“Restructuring, Issuance, and Cash Non-Operating Costs” means all fees, costs,
and expenses incurred by Parent and its Subsidiaries in connection with Stock
registration filings and issuances, debt modifications, business restructurings
(including, without limitation, amendment fees and severance payments), and cash
non-operating expenses; provided, however, that the aggregate amount of (a) all
cash non-operating expenses shall not exceed $250,000 and (b) all such fees,
costs and expenses shall not exceed $1,500,000, in each case of clauses (a) and
(b), on a trailing twelve month basis.”

3.12 Schedule 1.1 is hereby further amended by adding the following definition
of “Second Amendment” in the proper alphabetical order of such Schedule:

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement, dated as of October 30, 2009, by and among the Administrative
Borrower (on behalf of the Loan Parties), the Lenders signatory thereto and the
Agent.”

3.13 Schedule 1.1 is hereby further amended by adding the following definition
of “Second Amendment Effective Date” in the proper alphabetical order of such
Schedule:

““Second Amendment Effective Date” means October 30, 2009.”

3.14 Schedule 1.1 is hereby further amended by adding the following definition
of “Second Amendment Prepayment” in the proper alphabetical order of such
Schedule:

““Second Amendment Prepayment” means the prepayment of principal of the Term
Loan made as of the Second Amendment Effective Date in an aggregate amount equal
to $5,000,000, together with accrued interest on such principal amount being
prepaid through the date of such prepayment.”

 

10



--------------------------------------------------------------------------------

Section 4. Amendment to Exhibit C-1 (Form of Compliance Certificate) to the
Credit Agreement. Exhibit C-1 to the Credit Agreement is hereby amended by
inserting the following new item 6 in the proper numerical order of such
Exhibit:

“6. Required Availability has exceeded $20,000,000 at all times during the
period measured in this Compliance Certificate.”

Section 5. Representations and Warranties. In order to induce Agent and the
Lenders to enter into this Second Amendment, Administrative Borrower (on behalf
of the Loan Parties) hereby represents and warrants that:

5.01 No Default. At and as of the date of this Second Amendment, and both prior
to and after giving effect to this Second Amendment, no Default or Event of
Default exists.

5.02 Representations and Warranties True and Correct. At and as of the date of
this Second Amendment and at and as of the Second Amendment Effective Date and
after giving effect to this Second Amendment, each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true, correct and complete in all material respects (except to the extent that
such representations and warranties relate solely to an earlier date).

5.03 Corporate Power, Etc. Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Second Amendment and
to consummate the transactions contemplated hereby (on behalf of the Loan
Parties) and (b) has taken all action, corporate or otherwise, necessary to
authorize the execution and delivery of this Second Amendment (on behalf of the
Loan Parties). Administrative Borrower is entering into this Second Amendment
(on behalf of the Loan Parties) in accordance with Section 14.1 of the Credit
Agreement.

5.04 No Conflict. The execution, delivery and performance by Administrative
Borrower (on behalf of the Loan Parties) of this Second Amendment will not
(a) violate any provision of federal, state, or local law or regulation
applicable to Parent or any Borrower, the Governing Documents of Parent or any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on Parent or any Borrower, (b) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of Parent or any Borrower, (c) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of Parent or any Borrower, other than Permitted Liens, or
(d) require any approval of Parent’s or any Borrower’s shareholders or any
approval or consent of any Person under any Material Contract of Parent or any
Borrower, other than consents and approvals that have been obtained and that are
still in force and effect.

5.05 Binding Effect. This Second Amendment, when executed and delivered by
Administrative Borrower (on behalf of the Loan Parties) will be the legally
valid and binding obligations of Parent and the Borrowers, enforceable against
Parent and the Borrowers in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally

 

11



--------------------------------------------------------------------------------

Section 6. Conditions. This Second Amendment shall be effective as of
October 30, 2009 (the “Second Amendment Effective Date”) upon the fulfillment by
Administrative Borrower, in a manner satisfactory to the Agent and the Lenders,
of all of the following conditions precedent set forth in this Section 6:

6.01 Execution of the Second Amendment. Each of the required parties hereto
shall have executed an original counterpart of this Second Amendment and shall
have delivered (including by way of facsimile transmission or other electronic
transmission) the same to Agent.

6.02 Representations and Warranties. As of the Second Amendment Effective Date,
the representations and warranties set forth in Section 5 hereof shall be true
and correct.

6.03 Compliance with Terms. Administrative Borrower (on behalf of the Loan
Parties) shall have complied in all respects with the terms hereof and of any
other agreement, document, instrument or other writing to be delivered by
Administrative Borrower in connection herewith.

6.04 Delivery of Other Documents. Agent shall have received all such
instruments, documents and agreements as the Agent may reasonably request, in
form and substance reasonably satisfactory to the Agent.

6.05 Term Loan Prepayment. Administrative Borrower shall have made the Second
Amendment Prepayment (as defined in Section 3.14 of this Second Amendment). The
Second Amendment Prepayment shall be applied in accordance with Section 2.4(e)
of the Credit Agreement.

6.06 Payment of Amendment Fee. Administrative Borrower shall have paid to Agent,
for the pro rata account each Lender that delivers to Agent its executed
signature page to this Second Amendment on or prior to October 30, 2009 at 2:00
p.m. (California time), an amendment fee (the “Amendment Fee”) in the aggregate
equal to the result of (a) 0.50% times (b) the sum of (i) the aggregate Revolver
Commitments and (ii) the aggregate outstanding principal amount of the Term Loan
prior to giving effect to the Second Amendment Prepayment. The Amendment Fee
shall be non-refundable when paid and is fully earned as of the Second Amendment
Effective Date and due and payable on the date hereof.

 

12



--------------------------------------------------------------------------------

Section 7. Waiver With Respect to Section 6.5 of the Credit Agreement. Agent
hereby waives the requirements of Section 6.5 (Change Name) of the Credit
Agreement with respect to the change of the name of China Type Design Limited to
Monotype Imaging Hong Kong Limited, provided that, immediately after such name
change, Administrative Borrower shall provide the Agent with (i) evidence of
such name change (including copies of any related public filings) and (ii) an
updated stock certificate and corresponding stock transfer power reflecting such
name change.

Section 8. Waiver With Respect to Second Amendment Prepayment. With respect to
the Second Amendment Prepayment, Agent hereby waives any requirement that the
Borrowers provide prior written notice of such prepayment and any Applicable
Prepayment Premium with respect to such prepayment. The waiver provided herein
shall not be extended beyond the terms expressly set forth herein, nor shall
anything contained herein be deemed to imply any willingness on the part of the
Agent to agree to, or otherwise prejudice any rights of the Agent with respect
to, any similar waivers that may be requested by the Borrowers.

Section 9. Miscellaneous.

9.01 Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects. It is understood and agreed by the parties hereto that this Second
Amendment constitutes a Loan Document.

9.02 No Waiver; Reservation of Rights. This Second Amendment is limited as
specified and the execution, delivery and effectiveness of this Second Amendment
shall not operate as a modification, acceptance or waiver of any provision of
the Credit Agreement or any other Loan Document, except as specifically set
forth herein. Notwithstanding anything contained in this Second Amendment to the
contrary, Agent and the Required Lenders expressly reserve the right to exercise
any and all of their rights and remedies under the Credit Agreement, any other
Loan Document and applicable law in respect of any Default or Event of Default.

9.03 Governing Law. THE VALIDITY OF THIS SECOND AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9.04 Severability. The provisions of this Second Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Second Amendment in any jurisdiction.

 

13



--------------------------------------------------------------------------------

9.05 Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Second Amendment by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Second Amendment. Any party
delivering an executed counterpart of this Second Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Second Amendment but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment.

9.06 Headings. Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Second Amendment.

9.07 Binding Effect. This Second Amendment shall be binding upon and inure to
the benefit of the Loan Parties, the Lenders and Agent and their respective
successors and assigns; provided, that the rights and obligations of the Loan
Parties under this Second Amendment shall not be assigned or delegated without
the prior written consent of Agent.

9.08 Expenses. Loan Parties agree to pay Agent upon demand for all reasonable
expenses, including reasonable fees of attorneys and paralegals for Agent (who
may be employees of Agent), incurred by Agent in connection with the
preparation, negotiation and execution of this Second Amendment and any document
required to be furnished herewith.

9.09 Integration. This Second Amendment, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

MONOTYPE IMAGING INC., as Administrative Borrower, on behalf of the Loan Parties
By:  

/s/ Scott E. Landers

Name:   Scott E. Landers Title:   SVP/CFO WELLS FARGO FOOTHILL, INC., as Agent
By:  

/s/ David Sanchez

Name:   David Sanchez Title:   V.P. WELLS FARGO FOOTHILL, LLC., as a Lender By:
 

/s/ David Sanchez

Name:   David Sanchez Title:   V.P.

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: BANK OF AMERICA, N.A. By:  

/s/ William S. Rowe

Name:   William S. Rowe Title:   Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, LLC, as a Lender By:
Fortress VRF Advisors I LLC, its investment manager, as agent and
attorney-in-fact By:  

/s/ Douglas J. Cardoni

Name:   Douglas J. Cardoni Title:   Chief Administrative Officer BERNARD
NATIONAL LOAN INVESTORS, LTD., as a Lender By: Fortress Value Recovery CM LLC,
its collateral manager By:  

/s/ Douglas J. Cardoni

Name:   Douglas J. Cardoni Title:   Chief Administrative Officer

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: BERNARD GLOBAL LOAN INVESTORS, LTD., as a Lender By:  

/s/ Peter Lundin

Name:   Peter Lundin Title:   Director

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

CANYON CAPITAL CLO 2006-1 LTD. By: Canyon Capital Advisors LLC, a Delaware
limited liability company, its Collateral Manager By:  

/s/ Mitch Julis

Name:   Mitch Julis Title:   Authorized Signatory CANYON CAPITAL CLO 2007-1 LTD.
By: Canyon Capital Advisors LLC, a Delaware limited liability company, its
Collateral Manager By:  

/s/ Mitch Julis

Name:   Mitch Julis Title:   Authorized Signatory CANPARTNERS INVESTMENTS IV,
L.L.C., in trust By:  

/s/ Mitch Julis

Name:   Mitch Julis Title:   Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FORTRESS CREDIT INVESTMENTS I LTD. By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director FORTRESS CREDIT INVESTMENTS II
LTD. By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   Director FORTRESS CREDIT FUNDING I LP
By: FORTRESS CREDIT FUNDING I GP LLC, its General Partner By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   President FORTRESS CREDIT FUNDING II LP
By: FORTRESS CREDIT FUNDING II GP LLC, its General Partner By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: GoldenTree Capital Opportunities, LP By: GoldenTree Asset
Management, LP, as a Lender By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: GoldenTree Loan Opportunities III, Limited By: GoldenTree Asset
Management, LP, as a Lender By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLUB CAPITAL CP FUNDING LLC By:  

/s/ Gregory Robbins

Name:   Gregory Robbins Title:   Authorized Signatory GOLUB CAPITAL MANAGEMENT
CLO 2007-1, L.T.D. By: GOLUB CAPITAL MANAGEMENT LLC, as Collateral Manager, By:
 

/s/ Gregory Robbins

Name:   Gregory Robbins Title:   Authorized Signatory GOLUB CAPITAL MASTER
FUNDING LLC By:  

/s/ Gregory Robbins

Name:   Gregory Robbins Title:   Authorized Signatory GOLUB CAPITAL SENIOR LOAN
OPPORTUNITY FUND, LTD. By: GOLUB CAPITAL INCORPORATED, as Collateral Manager,
By:  

/s/ Gregory Robbins

Name:   Gregory Robbins Title:   Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLUB INTERNATIONAL LOAN LTD. I By: GOLUB CAPITAL INTERNATIONAL MANAGEMENT LLC,
as Collateral Manager, By:  

/s/ Gregory Robbins

Name:   Gregory Robbins Title:   Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OTHER LENDERS: GSCP (NJ), L.P., on behalf of each of the following funds, in its
capacity as Collateral Manager: GSC PARTNERS CDO FUND IV, LIMITED GSC PARTNERS
CDO FUND V, LIMITED GSC PARTNERS CDO FUND VI, LIMITED GSC PARTNERS CDO FUND VII,
LIMITED GSC CAPITAL CORP. LOAN FUNDING 2005-1 By:  

/s/ Seth Katzenstein

Name:   Seth Katzenstein Title:   Senior MD GSC PARTNERS GEMINI FUND LIMITED By:
GSCP (NJ), L.P., as Collateral Manager By: GSCP (NJ), Inc., its General Partners
By:  

/s/ Seth Katzenstein

Name:   Seth Katzenstein Title:   Senior MD

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GREEN LANE CLO LTD. By: Guggenheim Investment Management, LLC, as Collateral
Manager By:  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Director KENNECOTT FUNDING LTD. By: Guggenheim
Investment Management, LLC, as Collateral Manager By:  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Director SANDS POINT FUNDING LTD. By: Guggenheim
Investment Management, LLC, as Collateral Manager By:  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Director

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]